NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                   Electronically Filed
                                                   Intermediate Court of Appeals
                                                   CAAP-XX-XXXXXXX
                                                   13-AUG-2020
                                                   07:50 AM
                            NO. CAAP-XX-XXXXXXX


                  IN THE INTERMEDIATE COURT OF APPEALS

                          OF THE STATE OF HAWAI#I


                         LO, Plaintiff-Appellant,
                                    v.
                          NO, Defendant-Appellee


           APPEAL FROM THE FAMILY COURT OF THE FIRST CIRCUIT
                          (FC-D NO. 16-1-1111)

                       SUMMARY DISPOSITION ORDER
      (By:    Leonard, Presiding Judge, Chan and Hiraoka, JJ.)

             Plaintiff-Appellant LO (Father) appeals from the Order
Granting in Part Motion for Post-Decree Relief (Order) entered by
the Family Court of the First Circuit1 on October 3, 2019.              For
the reasons explained below, we affirm the Order.
             Father and Defendant-Appellee NO (Mother) were married
in 2014.     Their child (Child) was born in 2015.         Father filed a
complaint for divorce in 2016.         A Divorce Decree was entered on
May 20, 2019.     Mother appealed.      We affirmed.     LO v. NO,
No. CAAP-XX-XXXXXXX, 2020 WL 589201 (Haw. App. Feb. 6, 2020)
(mem.).    The supreme court granted Mother's application for writ
of certiorari.      LO v. NO, No. SCWC-XX-XXXXXXX, 2020 WL 2562020
(Haw. May 20, 2020).       That case remains pending in the supreme
court.




     1
             The Honorable Jessi L.K. Hall presided.
           On June 12, 2019, Mother filed the Motion and
Declaration for Post-Decree Relief (Motion) at issue in this
appeal.   The Motion sought, among other relief:

                 [Mother] needs [Child]'s passport to travel with the
           child. [Father] has utterly refused to cooperate with this
           matter and must be ordered by this Court to allow a pssport
           [sic] to be issued.


The family court entered the Order on October 3, 2019.            Father
filed a notice of appeal on October 30, 2019.
           The family court entered findings of fact and
conclusions of law on December 16, 2019.         Father's opening brief
does not quote any of the family court's findings of fact urged
as error, nor were the findings of fact appended to the brief, as
alternatively required by Rule 28(b)(4)(C) of the Hawai#i Rules
of Appellate Procedure.     Accordingly, the family court's findings
of fact are binding on Father and on us.         Kawamata Farms, Inc. v.
United Agri Prods., 86 Hawai#i 214, 252, 948 P.2d 1055, 1093
(1997).
           Father raises three points of error: (1) the family
court erred when it failed to require Mother to mediate before
filing the Motion; (2) the family court lacked jurisdiction over
the Motion because Mother's appeal from the Divorce Decree was
pending; and (3) the family court abused its discretion by
ordering Father to cooperate with Child's passport application.

           [T]he family court possesses wide discretion in making its
           decisions and those decision[s] will not be set aside unless
           there is a manifest abuse of discretion. Thus, we will not
           disturb the family court's decisions on appeal unless the
           family court disregarded rules or principles of law or
           practice to the substantial detriment of a party litigant
           and its decision clearly exceeded the bounds of reason.


Fisher v. Fisher, 111 Hawai#i 41, 46, 137 P.3d 355, 360 (2006)
(citation omitted).
           1.    Father correctly contends that the Divorce Decree
required the parties to mediate before filing any post-decree
motions "about a major decision concerning the child[.]"            The
record on appeal does not contain any indication that Father
raised Mother's failure to mediate with the family court.            The

                                     2
issue is waived.     Ass'n of Apartment Owners of Wailea Elua v.
Wailea Resort Co., 100 Hawai#i 97, 107, 58 P.3d 608, 618 (2002)
(holding that legal issues not raised before trial court are
deemed waived on appeal).
            2.    We address Father's challenge to the family
court's jurisdiction even though the record does not indicate
that Father raised the issue with the family court.              Chun v.
Emps' Ret. Sys., 73 Haw. 9, 14, 828 P.2d 260, 263 (1992) (noting
that a court will consider subject matter jurisdiction even if
the parties have not raised the issue, because a judgment entered
without subject matter jurisdiction is invalid).
            Mother's Motion requested modification of her child
visitation rights, enforcement of Father's child support
obligations, and an order that Father cooperate to apply for a
passport for Child.2     The family court had jurisdiction over
Mother's Motion notwithstanding the pendency of Mother's appeal
from the Divorce Decree.       See Hawaii Revised Statutes (HRS)
§ 580-47;3 Hawai#i Family Court Rules (HFCR) Rule 62.4
            3.    The family court's unchallenged findings of fact
were:

                  9.    At the continued hearing on [Mother]'s Motion
            held October 2, 2019, [Mother] sought an order that the


        2
            The Divorce Decree contained no provision about Child obtaining a
passport.
        3
            HRS § 580-47(b) (2018) provides, in relevant part:

            The [family] court shall at all times, including during the
            pendency of any appeal, have the power to grant any and all
            orders that may be necessary to protect and provide for the
            support and maintenance of the parties and any children of
            the parties to secure justice, to compel either party to
            advance reasonable amounts for the expenses of the appeal
            including attorney's fees to be incurred by the other party,
            and to amend and revise such orders from time to time.
        4
            HFCR Rule 62(a) provides, in relevant part:

            When an appeal is taken from any judgment relating to the
            custody or support of a child or spousal support, the court
            in its discretion may suspend, modify or grant such
            judgments during the pendency of the appeal upon such terms
            as it considers proper.



                                      3
            minor child be issued a passport. [Mother] via counsel made
            it clear that she was not requesting to travel with the
            minor child at this time.

                  10.   [Father] did not present any relevant nor
            compelling grounds for the minor child to not have a
            passport.

                  11.   [Father] was informed that the fact of the minor
            having a passport issued will not require [Father] to agree
            to any travel in the future.

                  12.   [Mother] agreed and the Court reiterated that
            the subject minor cannot leave the country without the
            express written consent of the parties or by future order of
            the Court.

                  13.   [Father] was concerned that if the minor child
            had a passport, [Mother] would take the minor child to
            Vietnam.

                  14.   [Father] was asked if he still objected if he
            kept the passport in his possession. [Father] stated that
            he did object[5] and again only due to his concern that
            [Mother] would take the minor child to Vietnam.

                  15.   [Mother] understood that just because a passport
            is ordered to be issued that there was not any promise that
            any court will ever allow her to take the minor to Vietnam.


(Emphasis and footnote added.)        The family court also made the
following conclusions of law, which were actually findings of
fact:

                  5.    No evidence was provided to show that obtaining
            a passport for the minor child would not be in the minor's
            best interests.

                  6.    [Mother] has shown that having a passport could
            be beneficial for the minor child for future use with either
            parent or as a form of identification for the minor child.


The Order stated, among other things:

                  Father [is] to cooperate with [Child]'s Passport
            application process and the US Passport application for the
            child is to be submitted within 90 days from today. Mother
            shall pay the costs, and Father is entitled to possess the
            Passport.


We hold that the family court did not abuse its discretion by
entering the Order.



      5
            Father's contention that the family court found he "did not object
to the passport issuance" is without merit.

                                      4
          Based upon the foregoing, the Order Granting in Part
Motion for Post-Decree Relief entered by the Family Court of the
First Circuit on October 3, 2019, is affirmed.
          DATED: Honolulu, Hawai#i, August 13, 2020.

On the briefs:
                                    /s/ Katherine G. Leonard
Scot Stuart Brower,                 Presiding Judge
for Plaintiff-Appellant.
                                    /s/ Derrick H.M. Chan
Michael A. Glenn,                   Associate Judge
for Defendant-Appellee.
                                    /s/ Keith K. Hiraoka
                                    Associate Judge




                                5